ORDER

PER CURIAM:
AND NOW, this 28th day of April, 1994, the Petition for Allowance of Appeal is granted. It is further ordered that the decision of the Superior Court reversing and setting aside the adjudication of dependency entered by the Court of Common Pleas of Susquehanna County is hereby affirmed. It is further ordered that the Order of the Court of Common Pleas of Susquehanna County dated July 22,1993, is reversed and set aside to the extent that it provides Susquehanna County Services for Children and Youth with discretion concerning the return of the subject children to their mother, Kathleen Seamans.
Jurisdiction of this Court is relinquished.
MONTEMURO, J.,
is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.